Name: Commission Regulation (EEC) No 1795/93 of 30 June 1993 on the isue of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Italian intervention agency with a view to its processing in certain Member States
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agri-foodstuffs;  plant product
 Date Published: nan

 No L 163/26 Official Journal of the European Communities 6 . 7. 93 COMMISSION REGULATION (EEC) No 1795/93 of 30 June 1993 on the isue of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Italian intervention agency with a view to its processing in certain Member States HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals ('), as last amended by Regulation (EEC) No 2203/90 (4), lays down that cereals held by the intervention agency are to be sold by tender : Article 1 1 . The Italian intervention agency shall issue a stan ­ ding invitation to tender for the disposal on the internal market of 150 000 tonnes of durum wheat with a view to its processing in Belgium, Denmark, Germany, France, Ireland, Luxembourg, the Netherlands and the United Kingdom. 2. Without prejudice to the provisions of Regulation (EEC) No 1836/82, and in particular the second subpara ­ graph of Article 13 (4) thereof, the following special rules shall apply to the present invitation to tender :  tenderers shall undertake to process the quantities of durum wheat in the Member States referred to in paragraph 1 ,  processing must be carried out by 31 October 1993 at the latest, except in cases of force majeure,  a security of ECU 50 per tonne shall be lodged by the successful tenderer with the Italian intervention agency to ensure that the conditions laid down in the first and second indents are complied with. The secu ­ rity shall be lodged at the latest two working days following the day on which the statement of the award of contract was received,  the minimum resale price to be observed shall be ECU 175 per tonne. Whereas Article 4 of Commisson Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by inter ­ vention agencies (5), as last amended by Regulation (EEC) No 966/93 (6), provides for the possibility of restricting the use and/or destination of the cereals sold : Whereas, in view of the present shortage of durum wheat, a standing invitation to tender should be issued for the resale on the internal market of 1 50 000 tonnes of durum wheat held by the Italian intervention agency with a view to its processing in the Community's northern Member States : Whereas, moreover, as regards verification, the provisions of Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (7), as last amended by Regulation (EEC) No 642/93 (8), are applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The obligations referred to in the first and second indents of Article 1 (2) shall be considered as primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (9). They shall be considered as having been fulfilled only if the successful tenderer provides proof to that effect . 2 . Proof that the cereals referred to in this Regulation have been processed in the Member States referred to in Article 1 shall be furnished in accordance with Regulation (EEC) No 3002/92. Processing shall be deemed to have taken place when the durum wheat is delivered to a storehouse located in one of the Member States referred to in Article 1 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . 0 OJ No L 139, 24 . 5 . 1986, p. 36 . (4) OJ No L 201 , 31 . 7 . 1990, p. 5 . 0 OJ No L 202, 9 . 7. 1982, p. 23. h) OJ No L 98 , 24. 4 . 1992, p. 25. 0 OJ No L 301 , 17 . 10 . 1992, p . 17 . (8) OJ No L 69 , 20 . 3 . 1993 , p. 14. 0 OJ No L 205, 3 . 8 . 1985, p. 5. 6. 7. 93 Official Journal of the European Communities No L 163/27 Article 3 Apart from the endorsements provided for in Regulation (EEC) No 3002/92, box 104 of the T 5 control copy must contain one or more of the following : 2. The closing date for the last partial invitation to tender shall be 29 July 1993 . 3 . Tenders must be lodged with the Italian interven ­ tion agency. Destinados a la transformaciÃ ³n [Reglamento (CEE) n ° 1795/93] Azienda di Stato per gli interventi nel mercato agricolo (AIMA),Til forarbejdning (forordning (EÃF) nr. 1795/93) Zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 1795/931 via Palestro 81 , I-00100 Roma (telex : 620331 - tel . 47 49 91 ).Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1795/93] For processing (Regulation (EEC) No 1795/93) DestinÃ ©es Ã la transformation [rÃ ¨glement (CEE) n0 1795/93] Destinate alla trasformazione [regolamento (CEE) n . 1795/93] Article 5 The Italian intervention agency shall communicate to the Commission, at the latest by Tuesday of the week follo ­ wing the closing date for the submission of tenders, the quantity and the average prices of the various lots sold. Bestemd om te worden verwerkt (Verordening (EEG) nr. 1795/93) Destinadas Ã transformaÃ §Ã £o [Regulamento (CEE) n? 1795/93]. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission